Citation Nr: 1424023	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-32 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION


The Veteran served on active duty from February 1991 to September 1991.  He also had periods of active duty for training (ACDUTRA) and inactive duty for training (ACDUTRA) with the Army Reserves.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In August 2010, the Veteran presented sworn testimony during a Travel Board hearing at the RO, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's claims file.

In April 2011, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the criteria for a diagnosis of PTSD have not been met.  

2.  There is no competent, credible evidence that any current psychiatric disorder is related to the Veteran's active military service or is proximately due to or aggravated by a service-connected disability.  

3.  Personality disorders are not diseases or injuries subject to compensation benefits within the meaning of applicable law.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.310 (prior to October 10, 2006); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The notice requirements were met in this case by letters dated in December 2006, February 2007, April 2009, and May 2011.  The letters notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Any timing deficiency with respect to the notice was cured by the readjudication of the claim in the most recent April 2012 supplemental statement of the case.  Accordingly, the duty to notify has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues on appeal have been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been associated with the claims file and all identified and available post-service treatment records have been obtained, including records from the Social Security Administration (SSA).  

The Veteran was evaluated in conjunction with his claimed psychiatric disorder in October 2011.  The Board finds that the VA examination is adequate to decide the issue.  The examiner reviewed the claims folders in detail and conducted an extensive interview and evaluation of the Veteran.  The examiner's opinion reflects consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and reflects adequate rationale.  Moreover, the examiner offered clear conclusions as well as reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.

Regarding the Board's April 2011 remand, the AOJ:  sent the Veteran a letter that explained the information and evidence needed to substantiate his claim; requested that he identify all VA and non-VA medical care providers who have treated him for his claimed psychiatric disorder; and scheduled the Veteran for an appropriate VA examination.  As such, the Board finds that the AOJ has substantially complied with the April 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).

The Veteran testified during a Board hearing in August 2010, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  The Veteran has not contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.   

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  The Merits of the Claims

The Veteran contends that he currently suffers from PTSD as a result of his service in Southwest Asia in 1991, to include the injuries to his feet and ankles that he sustained there.  See Board Hearing Transcript (Tr.) at 4-6.  For the reasons discussed below, the Board finds that service connection is not warranted for a psychiatric disorder, to include PTSD.  


Governing Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including psychoses, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active duty service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association :  The DSM-IV criteria for a diagnosis of PTSD include:  (A) exposure to a traumatic event; (B) the traumatic event is persistently experienced in one or more ways; (C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; (D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; (E) the duration of the disturbance must be more than one month; and (F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  According to the DSM-IV criteria, the traumatic event, or stressor, must involve experiencing, witnessing, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of service, lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f).

When the evidence does not establish that a Veteran is a combat Veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his reported service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In addition, a disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury, or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.  While the regulation pertaining to secondary service connection was amended effective October 10, 2006, because the Veteran's claim was received in February 2003, it is controlled by the more liberal regulation governing awards of secondary service connection in effect prior to October 10, 2006.

Background

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to a psychiatric disorder.  At his January 1986 enlistment examination for the Army Reserves, his psychiatric evaluation was normal.  At a September 1989 examination, his psychiatric evaluation was normal and he denied frequent trouble sleeping; depression or excessive worry; and nervous trouble of any sort.  During active duty service in 1991, the Veteran complained of pain in his feet and ankles; he was diagnosed with a heel spur, flat feet, and plantar fasciitis.  In September 1991, a Southwest Asia Demobilization Medical Evaluation reflects that the Veteran denied having nightmares or trouble sleeping and denied having recurring thoughts about his experiences during Desert Shield/Desert Storm.  His psychiatric evaluation was normal.  He denied having or having had depression or excessive worry and nervous trouble of any sort.  He reported that he had left foot trouble and it was noted that he had a five-month history of left heel spur.  

The Veteran's DD 214 reflects that he had active duty service from February 1991 to September 1991.  He served with the 199th Supply Company as a material storage and handling specialist.  He served in Southwest Asia in support of Desert Shield/Desert Storm from March 13, 1991, to August 29, 1991.  The Veteran submitted a certificate of achievement, which reflects that he served with the Army Support Group in Saudi Arabia.  He was commended for his service collecting, classifying, cleaning, recording, repackaging, and redistributing more than repair parts to Army units around the world.  

A January 2000 private treatment record from St. John's Medical Center reflects that the Veteran complained that he had depression for several years.  He reported that he had been in a fight with his brother and threatened to kill him and himself.  

The Veteran's two-month old daughter died in May 2000.  A June 2000 private treatment record (see SSA records) indicates that the Veteran was experiencing uncontrollable crying spells.  It was noted that he was a Desert Storm Veteran and had vivid, intrusive memories triggered by smells and loud sounds.  He said that he felt paranoid all the time when he returned from war and had started carrying a weapon.  A June 2000 VA outpatient treatment record reflects that the Veteran was a Persian Gulf Veteran and had PTSD symptoms.  He reported that he was chronically depressed.

A December 2000 private treatment record from Community Hospital reflects that the Veteran had significant stress related to losing his infant daughter.  He was diagnosed with depression not otherwise specified (NOS), grief reaction, and a personality disorder NOS.

A January 2002 private treatment record from Community Hospitals reflects that the Veteran reported active homicidal ideation towards a group of coworkers.  During his initial evaluation, he made at least three references to serving in active combat in Saudi Arabia during the Gulf war, during which he reportedly "saw bloody, charred bodies," and "experienced death."  He was diagnosed with delusional disorder, PTSD, depression NOS, and antisocial personality traits.

The Veteran underwent a Mental Status Examination by Dr. A.B. in connection with his claim for disability benefits with the SSA.  He was diagnosed with recurrent major depression and PTSD from Desert Storm experiences of "seeing dead bodies."  SSA found the Veteran disabled due to schizophrenic, paranoid and other functional psychotic disorder and affective disorders, according to a December 2002 Disability Determination, and due to affective disorders and PTSD, according to an April 2003 Disability Determination.  A February 2004 Administrative Decision indicates that the Veteran had schizophrenia with delusions and incoherence.  

A May 2010 VA psychological triage note reflects that the Veteran reported that he served in Saudi Arabia in 1991 and worked mostly as a guard.  He endorsed having combat service and receiving incoming fire.  He said he watched two civilians die from gunshots and was assigned to clean up burned bodies from oil fires and bury them.  He was diagnosed with PTSD.  During a June 2010 initial psychiatric evaluation, he reported that he injured his ankles moving equipment off of a truck and that he believed that once he was injured, he should have been flown immediately back home.  He said that because he was not flown home, he had PTSD.  He was diagnosed with adjustment disorder and cannabis dependence.  An August 2010 psychiatric note reflects that he did not have a history of combat, but stated that he had PTSD because he was not flown home after he was injured.  

During the August 2010 Board hearing, the Veteran reported that he injured his ankles in active duty service and could not participate in normal activities.  See Board Hearing Tr. at 3.  He said that he could not walk and this added to the stress of being in dangerous situations.  Id. at 4-5.  The Veteran attributed his psychiatric symptoms to his in-service ankle injuries and inability to walk while overseas.  He did not report seeing dead bodies, being on graves detail, or receiving incoming fire.

The report of an October 2011 VA examination reflects that the Veteran said that he hurt his foot during active duty service and had to stay in bed all day, every day because he could not walk.  He said that other servicemen accused him of faking and he did not feel safe in Saudi Arabia because he could not move around well.  The examiner indicated that this "stressor" did not meet the criterion A for a diagnosis of PTSD.  The examiner also noted that the Veteran had previously reported seeing burned and bloody bodies in Saudi Arabia, but did not report these stressors during his interview that day.  Nonetheless, the examiner indicated that this stressor was related to the Veteran's fear of hostile military or terrorist activity and did meet criterion A for a diagnosis of PTSD, but that the traumatic event was not persistently re-experienced and the Veteran did not exhibit persistent avoidance of stimuli associated with the trauma.  Therefore, the examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner noted that he had reviewed the claims file and that a close reading of his treatment records did not support previous diagnoses of PTSD.  Finally, the examiner noted that the Veteran was in Saudi Arabia after a cease fire had been accepted by Iraqi troops and indicated that the Veteran's credibility had been questioned in the past and was a concern during the interview.  The examiner noted that there appeared to be secondary gains involved in his previous reporting and that this was consistent with his personality disorder.  

The examiner noted that the Veteran did not complain of any psychotic, paranoid, or delusional symptoms and that his presentation was free of such signs or symptoms.  The Veteran reported that he first sought mental health treatment in 2000 - after a physical altercation at work and the death of his infant daughter.  He reported having a depressed mood, disturbances in motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The examiner diagnosed the Veteran with an adjustment disorder, cannabis dependence (in remission), and a personality disorder NOS with antisocial traits.  The examiner detailed the Veteran's lengthy history of anger control, mood and motivation problems, aggressive behavior, and difficulty maintaining affective relationships, and opined that these symptoms arose from a primary diagnosis of personality disorder.  It was noted that the Veteran's history of cannabis dependence was also a contributing factor.  The examiner opined that the Veteran did not have an Axis I psychiatric disorder due to or the result of any in-service stressor.  The examiner also opined that the Veteran's service-connected foot spurs did not cause or aggravate any mental disorder.   

A January 2012 private treatment record from Logansport State Hospital reflects that the Veteran's discharge diagnosis was PTSD.  His pending legal issues included battery by means of a deadly weapon.  There was no explanation given for the diagnosis of PTSD.

Analysis

The evidence of record reflects that the Veteran has been diagnosed with various psychiatric disorders, including delusional disorder, PTSD, depressive disorder, personality disorder, schizophrenia, adjustment disorder, and cannabis dependence.  As such, the Veteran has met the first element required for service connection - a current disability.  

Turning to the question of in-service incurrence, the Veteran has consistently maintained that his current psychiatric problems are due to his in-service foot/ankle injuries.  He claims that his in-service stressors involved not being flown home immediately after his injury and the difficulty he had walking, which made him feel unsafe.  As noted above, his service treatment records indicate that he was treated for foot pain during his active duty service.  Therefore, with regard to these particular stressors, the Board finds that the Veteran has met the second element required for service connection - the existence of an in-service event, injury, or disease.  

The record also reflects that, at times, the Veteran has reported seeing dead bodies, burying dead bodies, and/or receiving enemy fire; however, he has not been consistent with these assertions and did not report them to either the undersigned Acting Veterans Law Judge or the October 2011 VA examiner.  He did not receive any awards or medals that denote combat and, as pointed out by the VA examiner, such combat-related stressors are inconsistent with the circumstances of his service, which occurred after an Iraqi cease fire agreement.  According to the VA examiner, who reviewed the record and interviewed the Veteran, there appeared to be some secondary gains related to the Veteran's reports and his credibility was questioned.  The Board also notes that the Veteran has a lengthy arrest record and was recently incarcerated for stabbing a person with knife.  For these reasons, the Board does not find the Veteran and his statements involving seeing and burying dead bodies and receiving enemy fire credible.  

The Veteran also submitted stressor statements in May 2011, which are generally incoherent and detail events not reported to the undersigned Acting Veterans Law Judge or the October 2011 VA examiner.  These statements include the aforementioned stressors, but also relate to general stresses he experienced during military service, including flying, being interviewed, dealing with difficult people, dirty conditions, unpleasant food, and hearing about the rape of a fellow service member.  These types of stressful circumstances are unverifiable and do not rise to the level of a PTSD stressor under the DSM-IV.

Turning to the third element required for service connection, the Board finds the most competent and probative evidence weighs against finding a nexus between any current psychiatric disorder and the Veteran's active duty service.  

The evidence of record does not reflect that the Veteran was diagnosed with a psychiatric disorder during active duty service nor was a psychosis manifest to a compensable degree within one year of active duty service.  The Veteran has not clearly alleged continuity of symptomatology, and there is no showing of chronic disease (i.e., psychoses) in service or a combination of manifestations sufficient to identify a disease entity and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1337.  Therefore, the only remaining question is whether there is a nexus between the Veteran's service and any current psychiatric disorder.  See 38 C.F.R. § 3.303(d) 

Regarding PTSD, the most probative and competent evidence indicates that the Veteran does not meet the criteria for a diagnosis of PTSD under the DSM-IV.  In this regard, the Board finds the October 2011 VA examiner's opinion highly probative.  As the VA examiner explained the reasons for his conclusions, which were based on a review of the claims file, a clinical evaluation, and consideration of the Veteran's assertions, this opinion is adequate for the adjudication of this claim and is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The October 2011 VA examiner opined that the Veteran's foot/ankle injury and associated stress did not meet criterion A for a diagnosis of PTSD.  Moreover, the Veteran did not exhibit re-experiencing or avoidance symptoms.  The VA examiner provided a detailed rationale for his opinion.  

The VA examiner also considered and noted previous diagnoses of PTSD, but opined that the totality of the record did not support the diagnosis.  The Board also notes that previous diagnoses of PTSD were partially based on the Veteran's reports of seeing dead bodies and being involved in combat, which are not credible.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that the Board may reject a medical opinion/finding that is based on facts provided by the Veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran which formed the basis for the opinion).  For these reasons, the Board finds that the most probative evidence indicates that the Veteran has not met the criteria for a diagnosis of PTSD during the appeal period (i.e., since filing his claim for service connection).  

To the extent the Veteran has been diagnosed with other psychiatric disorders on Axis I, the most competent and probative evidence preponderates against finding a nexus between any current psychiatric disorder and service, to include his service-connected heel spurs.  The October 2011 VA examiner opined that none of the Veteran's psychiatric or substance abuse disorders resulted from or were aggravated by his reported military stressors or his service-connected heel spurs.  The examiner attributed the Veteran's symptoms primarily to a personality disorder, which was diagnosed on Axis II.  The Board points out that personality disorders are not diseases or injuries within the meaning of applicable legislation providing VA compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992) (holding that personality disorders are developmental in nature, and, therefore, not entitled to service connection); see also 61 Fed. Reg. 52,695 -98 (Oct. 8, 1996) (regulatory history providing that personality disorders are not diseases or injuries for VA compensation purposes).  Although service connection may be granted for disability due to a superimposed disease or injury, none are shown in this case.  Rather, the record reflects that the Veteran's psychiatric evaluation was normal when he was discharged from active duty service.  

Regarding the diagnosis of cannabis dependence, the Board notes that, payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse is prohibited by law.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2013) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs).

Furthermore, there is no competent evidence linking any of the Veteran's current psychiatric disorders to service.  The Board considered the Veteran's lay contentions that his current psychiatric disorders are related to service and notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the specific issues in this case, the diagnosis and etiology of a current psychiatric disorder, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Therefore the Veteran, as a lay person, is not competent to diagnosis PTSD or to relate his current psychiatric disorders to active duty service that occurred almost 24 years ago.  These questions go beyond a simple and immediately observable cause-and-effect relationship and involve complex medical issues.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection.  The benefit of the doubt doctrine is not for application, and the claim is denied.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


